Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintains an office for the practice of law in the Village of Fort Plain, Montgomery County.
By decision dated October 27, 2011, this Court suspended respondent from the practice of law for a period of one year, which suspension was conditionally stayed (Matter of Weinheimer, 88 AD3d 1245 [2011]). Respondent now moves for termination of the stayed suspension and provides a supporting affidavit indicating that the conditions of the stay have been fully complied with. Petitioner does not oppose the motion, which we now grant.
Lahtinen, J.P., Stein, McCarthy and Spain, JJ., concur. Ordered that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated October 27, 2011 is terminated, effective immediately.